ACHE'SON, Circuit Judge.
This is an appeal by the complainant from so much of the decree of the circuit court as dismissed the bill in respect to letters patent No. 303,984, for improvements in machinery for manufacturing waxed tapers and coated strings, granted on August 26, 1884, to George W. Coddington. The pat*379>ent lias no less than 37 claims, but a reversal of the decree is asked ■only as to claims 2, 3, 4, and 14, which are as follows:
“(2) A machine for coating strings with wax, consisting of a i>an, B, in which to melt the wax, and mechanism substantially as described, for retaining the si rings in said pan, and drawing them horizontally through the same, substantially as and for llie purpose specified. (3) The combination of the vessel for holding' the cord-coating material, devices for immersing the cord therein, drum or roller, O, and feed rollers, d and d1, all supported in an appropriate frame and mechanism, .substantially as described, for causing said rollers to revolve, substantially as and for the purposes specified. (4) The combination of a vessel for holding the melted cord-coating material, staples, or guiding devices having opening's b1 and 1)2, and means for drawing the strings through the staples or guides, hi, 1)2, substantially as and for the purposes specified.” “(14) In a machine for coating strings, the roller, 0, provided with a porous exterior, substantially as and for the purposes specified.”
Upon the proofs in this record touching the prior art it may be said correctly that these specific claims were not anticipated, and that they are respectively valid. The real controversy, however, arises upon the question of infringement. In the court below the case (as to this patent) was ruled upon that question, and adversely to the complainant. The circuit court made the following specific findings of fact:
“It was not now with Coddington to provide machinery or mechanical api>aratus to cover wick or strings with a waxing or (toa ting composition, and to cut off the samo in definite lengths; the ancient wax tapers and wax matches having' been so made. It was not new with Coddington to provide a mechanical structure to deliver sheets of paper or a series of cords or wicks to a waxing or coating pan, means to keep the cords submerged, therein, means to strip off the surplus coating, driven rollers to draw the paper or cords from the waxing' pan, and means to-wind up the waxed paper or cord, or to deliver it to other devices for further treatment. The prior patents to Bancroft of 1882, Cage of 1881, Montgomery of 1849, and McBhetridge of ‘1856, each show and describe some or all of this mechanism, substantially ¡is stated in the preceding paragraph. It was not new with Coddington to provide, in a single apparatus or machine, mechanisms operating automatically and in unison, whereby a string was fed forward, coated with wax or like composition, cooled, drawn forward by driven rollers, delivered to cutting devices and cut off in definite lengths, in one continuous operation, such a machine or apparatus being described in prior MePhetridge United tttat.es patent of 185(5.”
Our own independent investigation of the proofs confirms these findings, and leads us to the conclusion, that Coddington disclosed no such feature of novelty as entitled his claims to any broad construction. Beyond the specific devices shown, and colorable changes therein, the claims are not to be carried. The drum or roller, C, of the patent, to which our attention is particularly called by the appellant’s counsel, is shown and described as driven by belting, and is further referred to in the specification thus:
“Tins drum, 0, is covered with cloth, which is kept constantly moistened by water from Hie trough, K, the preferred means for conveying the water from the trough to the drum being a strip of cloth, 5, one edge of which is in the (rough, and the other edge resting on the drum. This strip, 5, acts on the principle of a siphon, and keeps the cloth on the drum, G, moist, and the strings, b, are thus drawn between two moistened surfaces, and are thus cooled and moistened.”
*380We do not find in the defendant’s machine the roller or “drum, C,” of the patent. The defendant’s rollers here complained of are merely guide rollers to guide the strings to and through the 'cold water in the cooling pan. They revolve freely, but are not driven. They are plain wooden rollers, without any covering whatever. In construction, operation, and function the defendant’s rollers differ materially from the roller or drum, C, of the Coddington patent. In respect to each of the four above-cited claims, now in question, it is our judgment that the defendant’s machine differs, substantially from the apparatus and devices shown and described by Coddington, and that upon the issue of infringement of the machine patent No. 303,984, the court below rightly dismissed the bill.
The decree of the circuit court is affirmed.